Citation Nr: 0900682	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-32 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a right wrist 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1990 to August 
1996. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 decision by the RO 
which, in part, denied service connection for a right wrist 
disability.  The Board remanded the appeal for additional 
development in January 2006.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim has been obtained by VA.  

2.  The veteran is not shown to have a right wrist disability 
at present which is related to service.  


CONCLUSION OF LAW

The veteran does not have a right wrist disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate her claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist her in obtaining evidence, but that it was her 
responsibility to provide VA with any evidence pertaining to 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  An additional letter concerning 
VA's duty to assist the veteran in the development of her 
claim was sent in June 2008.  The claim was readjudicated, 
and a supplemental statement of the case (SSOC) was 
promulgated in September 2008.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case or an SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III.   

The veteran's service medical records and VA medical records 
identified by her have been obtained and associated with the 
claims file.  The veteran was notified of her responsibility 
to submit evidence which showed that she had a disability at 
present which had its onset in service or within the 
presumptive period subsequent to service, of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  The veteran was scheduled for VA examinations on at 
least two occasions, but failed to report.  She was also 
scheduled for a personal hearing before a traveling member of 
the Board in September 2004, but cancelled and did not 
request to reschedule.  There is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claim file.  See Mayfield III.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, disposition of the matter will 
be based on the nature of the claim; that is, whether it is 
an original claim, a reopened claim, or claim for increase.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.  



Right Wrist Disability

The veteran contends, in essence, that service connection 
should be established for a right wrist disability based on 
evidence of treatment for wrist problems on several occasions 
in service and continued treatment for chronic wrist pain 
since her discharge from service.  

The service medical records showed that the veteran was 
treated for right wrist problems on several occasions during 
service, including a ganglion cyst in May 1996.  The service 
medical records did not show any specific injury to the wrist 
or any diagnostic evidence of a specific defect or disease 
process, vis-à-vis, fracture or arthritis.  The diagnoses 
included tendonitis, possible carpal tunnel syndrome (CTS), 
and ganglion cyst of the right wrist.  

VA outpatient records dated in November 1996 show that the 
veteran requested evaluation of a ganglion cyst on the right 
wrist.  A February 1997 orthopedics consultation report 
indicates that no ganglion was felt upon clinical evaluation, 
and Tinel's/Phalen's signs were negative.  The assessment was 
probable occult ganglion right wrist or FCR (flexor carpi 
radialis) tendonitis.  She was provided an injection.

A September 2002 VA outpatient record shows the veteran 
complained of right wrist pain of seven years' duration.  
Examination showed negative Tinel's and Phalen's signs with 
no neurological deficit and good range of motion.  The 
assessment was possible tendonitis versus carpal tunnel.  
When examined by VA in October 2002, the veteran had some 
mildly positive phalanx test and weakly positive Tinel's 
sign.  However, all other findings, including x-ray studies 
of the wrist were within normal limits.  The diagnoses was 
CTS versus flexor tenosynovitis of the right wrist.  The 
examiner ordered additional diagnostic studies and indicated 
that he would review his assessment after the studies were 
completed.  Electromyogram/nerve conduction velocity 
(EMG/NCV) studies of the right wrist in March 2003 were 
normal and showed no electrophysiologic evidence of CTS.  In 
April 2003, the examiner revised his assessment to CTS and 
flexor tenosynovitis of the right wrist based on clinical 
findings.  However, the examiner did not offer any 
explanation as to the basis for his conclusion or any nexus 
opinion as to etiology of the disability.  

In January 2006, the Board remanded the appeal for a VA 
examination to determine the nature and etiology of any 
current right wrist disability and an opinion as to whether 
any identified disability was causally related to service.  
The veteran was advised by letter dated in June 2008, that 
she would be scheduled for a VA examination and that her 
failure to report for any examination could have an adverse 
affect on her claim.  (The appropriate regulation pertaining 
to the failure to report for examination was included in the 
September 2008 SSOC.)  The veteran was subsequently notified 
by letters that she was scheduled for VA examinations on June 
25, and July 12, 2008.  However, she failed to report for the 
examinations and did not contact VA or request to be 
rescheduled for another examination.  

As indicated above, VA regulations provide that in cases 
involving original claims where a claimant, without good 
cause, fails to report for a scheduled examination, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2008).  However, in this case, while there is 
evidence of a history of recurring right wrist pain, the 
nature and etiology of the veteran's wrist problems is not 
entirely clear and cannot be ascertained without a current 
examination.  Furthermore, the veteran has not submitted any 
competent evidence which showed the specific nature of her 
current right wrist complaints or any competent opinion 
relating such disability to service.  The purpose of the 
scheduled VA examinations in June and July 2008, was to 
clarify the exact nature and etiology of any identified right 
wrist disability.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
she is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Likewise, the Board is not competent to offer a 
medical opinion.  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Without the veteran's 
cooperation, the Board is unable to ascertain if she has a 
current disability, and if so, whether it is etiologically 
related to the symptoms she had in service.  

Inasmuch as there is no definitive diagnosis for the 
veteran's current right wrist symptoms, or any competent 
evidence relating any identified disability to service, the 
Board finds no basis to grant service connection.  
Accordingly, the appeal is denied.  


ORDER

Service connection for a right wrist disability is denied.  




____________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


